Third District Court of Appeal
                                 State of Florida

                            Opinion filed May 13, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                  No. 3D15-482
                           Lower Tribunal No. 98-35550
                               ________________


                               Jerry Neil Alfred,
                                     Petitioner,

                                         vs.

                             The State of Florida,
                                    Respondent.



      A case of original jurisdiction.

      Jerry Neil Alfred, in proper person.

      Pamela Jo Bondi, Attorney General, for respondent.


Before SHEPHERD, C.J., and EMAS and SCALES, JJ.

      SHEPHERD, C.J.

      Petitioner, Jerry Alfred, has filed over twenty appeals and petitions with this

court since 2001. Alfred’s most recent petitions serve as exemplars of his filing
history with this court. The petition in case number 3D15-482 is a successive

petition for redress of manifest injustice that restates verbatim more than half of a

petition previously denied in case number 3D14-2191, and the petition in case

number 3D15-483 is an unauthorized petition to hold the trial court accountable for

a public records request filed around twelve years ago in 2003.

      On March 06, 2015, this court issued an order to show cause why Alfred

should not be prohibited from filing any further pro se appeals, pleadings, motions,

or petitions relating to his convictions, judgments, and sentences in case number

98-35550. Alfred responded by admitting that his prior filings were frivolous, but

contended his most recent filings were different, despite successively petitioning

on issues already addressed by this court.

      “[A]ny citizen, including a citizen attacking his or her conviction, abuses the

right to pro se access by filing repetitious and frivolous pleadings, thereby

diminishing the ability of the courts to devote their finite resources to the

consideration of legitimate claims.” State v. Spencer, 751 So. 2d 47, 48 (Fla.1999).

After an order to show cause and the opportunity to answer, a court may sanction a

party for repetitious and frivolous pleadings by preventing further filings from that

party. Id.

      Upon consideration of the over twenty filings from Alfred before this court,

along with his response to the order to show cause, we find that Alfred has failed to



                                         2
demonstrate good cause for his actions. Based on Alfred’s repeated attempts to

abuse the justice system with frivolous appeals, it is hereby ordered that the Clerk

of the Third District Court of Appeal will refuse to accept any further filings

relating to case number 98-35550, unless they have been reviewed and signed by

an attorney who is a licensed member of the Florida Bar in good standing. Any

such further and unauthorized pro se filings by Alfred will subject him to

sanctions, including the issuance of written findings forwarded to the Florida

Department of Corrections for consideration by it of disciplinary action. See

944.279(1), Fla. Stat. (2013).




                                         3